Citation Nr: 1109605	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992 and from January 1996 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2009, the Board remanded this matter to the RO for further development.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's current diagnosis of right ear hearing loss is related to otitis media during military service.


CONCLUSION OF LAW

Right ear hearing loss was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran filed a service connection claim for hearing loss in November 2005.  He contends that he has hearing loss related to chronic otitis media during military service.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing disability under VA regulations.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels of above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran was provided with a VA examination in January 2006.  The VA examination reveals puretone thresholds in the right ear were 25 decibels at 500 hertz, 25 decibels at 1000 hertz, 20 decibels at 2000 hertz, 25 decibels at 3000 hertz and 30 decibels at 4000 hertz.   Speech recognition score using the Maryland CNC Test was 98 percent for the right ear.  The examiner determined the Veteran had asymmetric conductive hearing loss in the right ear.  Although, the evidence of record shows that the Veteran has some hearing loss in his right ear, his hearing impairment did not meet the definition of a current hearing loss disability under VA regulation at that time.  See 38 C.F.R. § 3.385.  Nonetheless, in a March 2010 VA opinion, the specialist in ear disease documented that a VA audiogram dated in August 2008 shows hearing levels at or above 30 dB across all frequencies in the right ear.  The Board notes that this audiogram has not been associated with record; however, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right ear conductive hearing loss meets the definition of a current hearing loss disability under VA regulation. 

The Veteran's service treatment records reveal that the Veteran had right ear hearing loss during military service.  In this regard, an April 2005 audiogram shows that the Veteran had the following puretone thresholds for the right ear: 65 decibels at 500 hertz, 60 decibels at 1000 hertz, 40 decibels at 2000 hertz, 50 decibels at 3000 hertz and 55 decibels at 4000 hertz.  Service treatment records show that the Veteran had recurrent right ear infections since October 2004 and in April 2005 a tube was placed in the right ear.  A July 2005 audiogram shows the Veteran's hearing loss had improved with puretone thresholds of the right ear as follows: 35 decibels at 500 hertz, 20 decibels at 1000 hertz, 35 decibels at 2000 hertz, 25 decibels at 3000 hertz and 45 decibels at 4000 hertz.  The April 2005 and July 2005 audiograms reveal that the Veteran had a right ear hearing loss disability under VA regulations during military service.  An August 2005 report of medical assessment shows that the Veteran had chronic otitis medial with hearing loss and he was cleared for separation by an ear, nose and throat specialist.  

Furthermore, the record contains a medical opinion linking the Veteran's current right ear hearing loss disorder to active military service.  A March 2010 VA examiner noted that there was no evidence of any conductive hearing loss prior to military service and his onset of otitis media on the right side was in October 2004.  Treatment for the otitis media included pressure equalization, which resolved the air-bone gap at some frequencies, but not all.  Therefore, he concluded that it is as likely as not that the Veteran's current conductive hearing loss is due to the otitis media that he experienced during military service.  The Board finds that this opinion is probative to the issue of etiology as the examiner reviewed the claims file and provided a clear explanation for his opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Based on the foregoing, the Board resolves any benefit of the doubt in favor of the Veteran in determining that the Veteran's current right ear hearing loss is related to otitis media during military service.  Accordingly, the claim of entitlement to service connection for right ear hearing loss is warranted.


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

Unfortunately, after a review of the record the Board finds that another remand is necessary prior to adjudicating the remaining issue on appeal.

In November 2009, the Board remanded this issue to review and interpret a private audiological evaluation dated in February 2006.  The audiogram from this report is in chart form and it does not provide the exact decibel results at each level tested for the Veteran's ears.  The Board is precluded from applying these results to the criteria set forth at 38 C.F.R. § 3.385 in order to determine the severity of the Veteran's current hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (which holds that neither the Board nor the RO may interpret graphical representations of audiometric data); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (a VA adjudicator cannot base his or her decision on their own unsubstantiated medical opinion).  The Veteran failed to appear at the scheduled February 2010 VA examination; however, he was provided with a VA opinion in March 2010.  The March 2010 VA examiner did not interpret the audiogram chart provided in the February 2006 as requested by the Board in its previous remand.  Thus, a remand is necessary so that the RO may comply with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).   

Furthermore, the Board observes that the VA examiner in March 2010 referenced a VA audiogram dated August 2008.  This VA treatment record was not associated with the claims file.   This information is relevant to the issue on appeal and the Board finds that this record must be associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).




Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records related to the Veteran's hearing loss to include the August 2008 VA audiogram.  If the records are not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond. The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.

2. Please request an audiologist to review the February 2006 private audiogram of record, and interpret the chart provided in the report, providing the exact decibel results at 500, 1000, 2000, 3000, and 4000 Hertz.  

3. Upon completion of the foregoing, and any other development deemed necessary, the Veteran's claim of entitlement to service connection for left ear hearing loss should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


